Citation Nr: 0938525	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran had active service from January 1979 to July 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The Veteran timely appealed the RO's January 2006 
rating action to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On VA Form 1-646, Statement of Accredited Representative in 
Appealed Case, dated and signed by the Veteran's 
representative in March 2009, a Travel Board hearing was 
requested.  In a letter to the Board, dated and signed by the 
Veteran in August 2009, it was requested that the Veteran be 
afforded either a videoconference or Travel Board hearing 
before a Veterans Law Judge at a local RO, whichever could be 
scheduled the soonest.  To date, the Veteran has not been 
afforded such a hearing.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (a claimant has 
right to a hearing before the issuance of a Board decision); 
38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 
(2008).

Therefore, in order to fully and fairly adjudicate the 
Veteran's appeal, this case is REMANDED to the RO for the 
following action:

Schedule the Veteran for either a 
videoconference or Travel Board hearing 
before a Veterans Law Judge at a local RO 
as soon as such a hearing is practically 
possible.  The Veteran should be notified 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).

Then, this case should be returned to the Board for 
appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


